DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on June 02, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 9, and 12 have been amended; and claim 3 has been withdrawn. Accordingly, claims 1-12 are pending in this application with an action on the merits to follow regarding claims 1-2 and 4-12.
Because of the applicant's amendment, the following in the office action filed April 06, 2022, are hereby withdrawn: 
Previous 35 USC 112(b)
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
	Claim 1, lines 4-6, should recite, “wherein the main body front surface .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 12 (and 2, 4-8, and 10-11 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12, are indefinite as they both recite, “the main body front surface including side surfaces extending from the main body front surface to the main body rear surface…”. It is unclear if and how the main body front surface can include side surfaces that extend from it to the main body rear surface. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a plurality of main body side surfaces extend in between the main body front surface and the main body rear surface.”
Claims 1 and 12, are indefinite as they both recite, “and wherein the main body touches the shell outer surface at the first peripheral portion at the frontmost edge and sides of the main body front surface and side surfaces, and the at least one passage formation portion is curvilinear in shape and defines a passage that is curvilinear in shape in the space…”. It is unclear if the Applicant is now claiming the helmet as part of the invention or if the helmet is merely being functionally recited. It is unclear what the claims are specifically seeking coverage for. Therein the metes and bounds of the claims are indefinite. For Examination purposes, the helmet will be considered as a functional recitation.
Claim 1, is indefinite as it recites, “the main body front surface including side surfaces and the shell outer surface at front and sides thereof” on lines 12-13. It is unclear if the main body front surface includes the side surfaces of the main body front surface AND the side surfaces of shell outer surface at the front and sides of the main body front surface, or if the main body front surface includes the side surfaces of the main body front surface AND the side surfaces of shell outer surface at the front and sides of the shell outer surface, or if the main body front surface includes the side surfaces of the main body front surface AND the side surfaces of shell outer surface at the front and sides of the side surfaces. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the main body front surface including a main body front side surface and a plurality of main body side surfaces extending from the main body front surface, and the plurality of main body side surfaces contacting the shell outer surface at the main body front side surface and the plurality of main body side surfaces”.
Claim 9, is indefinite as it recites, “a shell outer surface” on line 9. It is unclear if this is a new or different shell outer surface than previously recited. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the shell outer surface” being the same shell outer surface previously recited.
Claim 9, is indefinite as it recites, “main body rear surface includes” on line 19. It is unclear if this is a new or different main body rear surface than previously recited. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the main body rear surface includes” being the same main body rear surface previously recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka US 5345614.
Regarding independent Claim 1, Tanaka discloses a helmet airflow control member (Fig. 5, #21) for a helmet shell (Figs. 5-9, #10), comprising: a main body (Figs. 8-10, #23) including a main body front surface (Tanaka Annotated Fig. 8A) and a main body rear surface (Tanaka Annotated Fig. 8A) configured to cover part of a shell outer surface (Figs. 5 & 8 shows the plate covering part of the helmet shell #10), wherein the main body front surface including side surfaces extending from the main body front surface to the main body rear surface (Figs. 9-10 show the front and rear surfaces are connected) are configured to appear as a flush and continuous surface with the shell outer surface (Depending on the angle that the helmet is being looked at, the main body front surface could appear flush and continuous along the shell outer surface. The Examiner notes that the helmet is only functionally recited and not required as part of the claimed invention, and the main body could be seated in a flush arrangement on at least one helmet; Fig. 5 shows the main body front surface appearing to be continuous with the outer shell as the plate itself is attached and therefore part of the shell outer surface); and at least one passage formation portion (Fig. 9, #26) arranged on the main body rear surface (Fig. 5), wherein a periphery of the main body (Tanaka Annotated Fig. 9) includes a first peripheral portion (Tanaka Annotated Fig. 8A), which is shaped in correspondence with the shell outer surface (Figs. 5-8 show the shape of the plate’s periphery is rounded and sloped like the outer shell of the helmet) and closes a space (Tanaka Annotated Fig. 8A) between the main body front surface including side surfaces and the shell outer surface at front and sides thereof (Figs. 5-8 show the plate peripheries are all in contact with the helmet outer surface) to provide the flush and continuous surface (The Examiner notes that the helmet is only functionally recited and not required as part of the claimed invention, and the main body could be seated in a flush arrangement on at least one helmet; Figs. 5 & 8 show the plate peripheries close the space and are flush and continuous against the shell outer surface), and a second peripheral portion (Tanaka Annotated Fig. 8A) forming a rear edge (Tanaka Annotated Fig. 8A) in the periphery of the main body rear surface (Tanaka Annotated Fig. 9), which is spaced apart from the shell outer surface (Figs. 6-8 shows the gap between the second peripheral portion and the outer shell surface) and defines an opening of the space (Tanaka Annotated Fig. 8A) between the main body rear surface and the shell outer surface in cooperation with the shell outer surface (Figs. 6-9), wherein the opening is directed only towards the rear of the shell outer surface (Figs. 5-7 shows the opening is open only in the back), and wherein the main body touches the shell outer surface at the first peripheral portion at the frontmost edge and sides of the main body front surface and side surfaces (Figs. 5-9 show the frontmost edge and sides of the main body front surface and side surfaces touch the helmet), and the at least one passage formation portion is curvilinear in shape (Fig. 9) and defines a passage that is curvilinear in shape in the space (Fig. 9), with the passage extending from the opening into the space and returning from the space to the opening (Fig. 8 shows a cross-section of the space that extends from the opening #26 towards the back of the plate; the passage has right, left, upper, and lower walls so it is possible for air to flow from the opening around these four walls and return to the entrance again).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Tanaka discloses the structure of the helmet airflow control member, there would be a reasonable expectation for the helmet airflow control member to perform such functions as explained after each functional limitation.
Regarding Claim 2, Tanaka discloses the helmet airflow control member according to claim 1, wherein the passage formation portion includes a rib (Fig. 8, #24).  
Regarding Claim 4, Tanaka discloses the helmet airflow control member according to claim 1, wherein the at least one passage formation portion includes at least one first passage formation portion (Tanaka Annotated Fig. 8A), the passage includes a first passage (Tanaka Annotated Fig. 8B; Figs. 7-9), and the helmet airflow control member further comprises at least one second passage formation portion that is arranged on the main body rear surface (Tanaka Annotated Fig. 8B), wherein the second passage formation portion defines a second passage (Tanaka Annotated Fig. 8B) extending from the space toward the opening (Fig. 8) configured to be fluidly connected to an air discharge hole extending through the helmet shell (Figs. 7-8).  
Regarding Claim 5, Tanaka discloses the helmet airflow control member according to claim 4, wherein the helmet airflow control member serves as a stabilizer (Col. 4, l. 56 – Col. 5, l. 3 discusses the stabilization of airflow in and out of the helmet; Fig. 8 shows the path of air leaving the helmet) fixed to a rear portion of the shell (Figs. 5-7) to provide an air regulating surface (Abstract; Col. 4, l. 56 – Col. 5, l. 3; Fig. 8) for air flowing over the helmet (Col. 4, l. 56 – Col. 5, l. 3), and the at least one second passage formation portion is located adjacent to the at least one first passage formation portion (Tanaka Annotated Fig. 8B).  
Regarding Claim 6, Tanaka discloses the helmet airflow control member according to claim 5, wherein the at least one first passage formation portion arranged on the main body rear surface (Tanaka Annotated Fig. 8B) includes left and right first passage formation portions (Tanaka Annotated Fig. 10) arranged next to each other (Tanaka Annotated Fig. 10), and the at least one second passage formation portion (Tanaka Annotated Fig. 8B) arranged on the main body rear surface (Tanaka Annotated Fig. 8B) includes left and right second passage formation portions (Tanaka Annotated Fig. 10) arranged sandwiching the left and right first passage formation portions (Tanaka Annotated Fig. 10).  
Regarding Claim 8, Tanaka discloses the helmet airflow control member according to claim 1, wherein the passage defined by the passage formation portion is arcuate (Figs. 8-9 show the passage formation portion #26 has an arc) and protrudes into the space when viewing the main body rear surface (Fig. 5-8).   
Regarding Independent Claim 12, Tanaka discloses a helmet airflow control member (Fig. 5, #21), comprising: a main body (Figs. 8-10, #23) including a main body front surface (Tanaka Annotated Fig. 8A) and a main body rear surface (Tanaka Annotated Fig. 8A), the main body rear surface is configured to cover part of a shell outer surface (Figs. 5 & 8 shows the main body rear surface covering part of the helmet shell #10), wherein the main body front surface including sides (Figs. 9-10) extending between the main body front surface and the main body rear surface (Figs. 5 & 9) are configured to appear as a flush and continuous surface with the shell outer surface (Depending on the angle that the helmet is being looked at, the main body front surface could appear flush and continuous along the shell outer surface. The Examiner notes that the helmet is only functionally recited and not required as part of the claimed invention, and the main body could be seated in a flush arrangement on at least one helmet; Fig. 5 shows the main body front surface appearing to be continuous with the outer shell as the plate itself is attached and therefore part of the shell outer surface); and at least one passage formation portion arranged on the main body rear surface (Fig. 9, #26), wherein the main body front surface includes: a first peripheral portion (Tanaka Annotated Fig. 8A) that is shaped in correspondence with the shell outer surface (Figs. 5-8 show the shape of the plate’s periphery is rounded and sloped like the outer shell of the helmet) and closes a space (Tanaka Annotated Fig. 8A) between the main body and the shell outer surface at a frontmost edge and side edges (Figs. 5-8 show the plate peripheries are all in contact with the helmet outer surface) of the main body to provide the flush and continuous surface (Figs. 5 & 8 show the plate peripheries close the space and are flush and continuous against the shell outer surface), and wherein the main body rear surface includes: a second peripheral portion (Tanaka Annotated Fig. 8A) forming a rear edge (Tanaka Annotated Fi. 9) in the periphery of the main body (Tanaka Annotated Fig. 8A), which is spaced apart from the shell outer surface (Figs. 6-8 shows the gap between the second peripheral portion and the outer shell surface) and defines an opening of the space (Tanaka Annotated Fig. 8A) between the main body and the shell outer surface in cooperation with the shell outer surface (Figs. 6-9) wherein the opening is only directed towards the rear of the shell outer surface (Figs. 5-7 shows the opening is open only in the back), and wherein the main body touches the shell outer surface at the first peripheral portion at the frontmost edge and side edges of the main body (Figs. 5-9 show the frontmost edge and sides of the main body front surface and side surfaces touch the helmet), and the at least one passage formation portion includes at least one first passage formation portion (Tanaka Annotated Fig. 8B) that is curvilinear in shape (Fig. 9-10 show the curvilinear shape of the passage from an over-head view) and defines a first passage (Tanaka Annotated Fig. 8B) that is curvilinear in shape (Fig. 9) extending from the opening into the space and returning from the space to the opening (Fig. 8 shows a cross-section of the space that extends from the opening #26 towards the back of the plate; the passage has right, left, upper, and lower walls so it is possible for air to flow from the opening around these four walls and return to the entrance again), and at least one second passage formation portion (Tanaka Annotated Fig. 8B), that is located adjacent to the at least one first passage formation portion (Tanaka Annotated Fig. 8B) and is curvilinear in shape to define a second passage (Tanaka Annotated Fig. 8B) that is curvilinear in shape (Figs. 9-10) extending from the space toward the opening (Figs. 5-10 and connected to a hole extending through the shell (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, as applied to claims 1 and 4 above, in view of Giancarlo US 4964178.
Regarding Claim 7, Tanaka discloses the helmet airflow control member according to claim 4, but does not expressly disclose wherein the second passage formation portion includes a guide rib that is arcuate and protrudes into the space when viewing the main body rear surface to define the second passage, and a plurality of open ribs located proximate to the second peripheral portion between two ends of the guide rib to divide the second passage into a plurality of passages.  
Giancarlo teaches a helmet with an airflow member wherein the second passage formation portion includes a guide rib (Fig. 5, #11 [though shown as a cross-section of a first passage, this figure represents all 5 passages, see Col. 5, l. 28-35]) that is arcuate (Fig. 5 shows rib #11 has a curve that mimics the curvature of the helmet, therefore it is arcuate) and protrudes into the space when viewing the main body rear surface to define the second passage (Fig. 5, shows the rib #11 protruding downward from the main body rear surface), and a plurality of open ribs (Fig. 6, #11a; Col. 5, l. 44-50) located proximate to the second peripheral portion between two ends of the guide rib (Col. 5, l. 44-50) to divide the second passage into a plurality of passages (Fig. 6, #11a; also see Col. 5, l. 44-50; these ribs are proximate to the right second passages peripheral portions).
Both Tanaka and Giancarlo teach analogous inventions in the art of helmets with airflow members. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Tanaka with the teachings of Giancarlo such that the airflow control member would have a guide rib would have a plurality of open guide ribs to split the second passage into multiple passages so that the this would, “create, between the cap and the guide fin, a duct having a cross-section decreasing towards the rear portion of the helmet, capable of enabling an air stream flowing through said duct to locally undergo, in correspondence of said air intake, a speed increase, with such a decrease in the local pressure as to determine a suction of warm air from the interior of the helmet, with said warm air flowing towards the outside through the outlet of said air intake, with between said guide fin and the external surface” (Giancarlo Col. 2, l. 44-53)
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hong US 6763526.
Regarding independent Claim 9, Tanaka discloses a helmet (Fig. 1, Abstract), comprising: a shell (Figs. 5-9, #10) including air intake openings located in a first portion of the shell (Fig. 1, #4) and air discharge openings (Figs. 7-8, #20) located in a rear portion of the shell (Fig. 7, #8), wherein a shell outer surface (Fig. 8, #10); and a helmet airflow control member (Fig. 5, #21) attached to the shell outer surface (Fig. 8 shows the screw #22 attaching the helmet airflow control member #21 to the shell outer surface #10) configured to overlie the air discharge openings (Fig. 8), including a main body (Figs. 8-10, #23) arranged on the shell (Figs. 5-8) and including a main body front surface (Tanaka Annotated Fig. 8B) and a main body rear surface (Tanaka Annotated Fig. 8B) that covers part of the shell outer surface (Fig. 8), wherein the main body front surface is configured to appear as a flush and continuous surface with the shell outer surface when attached thereto (Depending on the angle that the helmet is being looked at, the main body front surface could appear flush and continuous along the shell outer surface; Fig. 5 shows the main body front surface appearing to be continuous with the outer shell as the plate itself is attached and therefore part of the shell outer surface), and at least one passage formation portion (Fig. 9, #26) arranged on the main body rear surface (Fig. 5), wherein the main body front surface includes a first peripheral portion (Tanaka Annotated Fig. 8A), which is shaped in correspondence with the shell outer surface (Fig. 8) and closes a space between the main body front surface and the shell outer surface at front and sides thereof (Figs. 5-8 show the plate peripheries are all in contact with the helmet outer surface) to provide the flush and continuous surface (Figs. 5 & 8 show the plate peripheries close the space and are flush and continuous against the shell outer surface), and the main body rear surface includes a second peripheral portion (Tanaka Annotated Fig. 8A) forming a rear edge in the main body (Tanaka Annotated Fig. 9), which is spaced apart from the shell outer surface (Figs. 6-8 shows the gap between the second peripheral portion and the outer shell surface) and defines an opening (Tanaka Annotated Fig. 8A) between the main body rear surface and the shell outer surface in cooperation with the shell outer surface (Figs. 6-9), wherein the opening is only directed towards the rear of the shell outer surface (Figs. 5-7 shows the opening is open only in the back), and wherein the main body front surface touches the shell outer surface at the first peripheral portion at the frontmost edge and sides (Figs. 5-9 show the frontmost edge and sides of the main body front surface and side surfaces touch the helmet), and the at least one passage formation portion is curvilinear in shape (Figs. 9-10) and defines at least part of a passage that is curvilinear in shape in the space (Figs. 9-10), with the passage extending from the opening into the space and returning from the space to the opening (Fig. 8 shows a cross-section of the space that extends from the opening #26 towards the back of the plate; the passage has right, left, upper, and lower walls so it is possible for air to flow from the opening around these four walls and return to the entrance again).
Tanaka does not expressly disclose that the outer shell includes a recessed portion, wherein the helmet airflow control member has a shape complementary to the recessed portion, and the main body front surface is seated within the recess.
Hong teaches a helmet with an air ventilation structure with an outer shell (Fig. 7, #100) that includes a recessed portion (Fig. 7 shows #100 dips downward around helmet airflow control member #130/140/150), wherein a helmet airflow control member (Figs. 3-7, #130/140/150) has a shape complementary to the recessed portion (Figs. 3-4), and a main body front surface (Fig. 7, #150) is seated within the recess (Figs. 3-4 and 7 show main body front surface within elements #140 & #130, which are both inside of the recess).
Both Tanaka and Hong teach analogous inventions in the art of helmets with airflow members. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Tanaka with the teachings of Hong such that the airflow control member would sit in a recess in the helmet shell so that the airflow control member appears to be a more seamless part of the helmet outer shell for aesthetic purposes.
Regarding Claim 10, the modified helmet of Tanaka discloses the helmet according to claim 9, wherein the at least one passage formation portion includes at least one first passage formation portion (Tanaka Annotated Fig. 8A), the passage includes a first passage (Tanaka Annotated Fig. 8B; Figs. 7-9), the helmet airflow control member serves as a stabilizer (Col. 4, l. 56 – Col. 5, l. 3 discusses the stabilization of airflow in and out of the helmet; Fig. 8 shows the path of air leaving the helmet) arranged on the shell (Figs. 5-9) and provides an air regulating surface for air flowing over the helmet (Col. 4, l. 56 – Col. 5, l. 3; Fig. 8), the helmet airflow control member further comprises left and right second passage formation portions (Tanaka Annotated Fig. 10) each defining a second passage extending from the space toward the opening at a location adjacent to the first passage formation portion (Tanaka Annotated Fig. 10), and the shell includes a hole (Figs. 5-8, #20) extending through the shell (Fig. 8) and connected to the second passage (Tanaka Annotated Fig. 8B).  
Regarding Claim 11, the modified helmet of Tanaka discloses the helmet according to claim 10, wherein the at least one first passage formation portion arranged on the main body rear surface (Tanaka Annotated Fig. 8B) includes left and right first passage formation portions arranged next to each other (Tanaka Annotated Fig. 10), and the second passage formation portions are arranged sandwiching the first passage formation portions (Tanaka Annotated Fig. 10).

    PNG
    media_image1.png
    570
    811
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    746
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    818
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    445
    763
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1057
    1590
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 02, 2022, with respect to the 35 USC 102 of claims 1-2 and 4-12 have been considered but are moot because the arguments do not apply to the current grounds of rejection. In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1, 9, and 12; however, as discussed in the rejection below and in the arguments above, claims 1, 9, and 12 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732